Name: Commission Regulation (EEC) No 2595/87 of 27 August 1987 on the supply of various consignments of cereals to the international Committee of the Red Cross (ICRC) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 87 Official Journal of the European Communities No L 245/ 13 COMMISSION REGULATION (EEC) No 2595/87 of 27 August 1987 on the supply of various consignments of cereals to the International Committee of the Red Cross (ICRC) as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food-aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid mana ­ gement ^) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 19 March 1987 on the supply of food-aid to ICRC, the Commission allocated to the latter organization 1 129 tonnes of cereals to be supplied free-at-port of landing ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of cereals to ICRC in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1987 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 and corrigendum OJ No L 42, 12. 2. 1987, p. 54. (2) OJ No L 136, 26 . 5 . 1987, p. 1 . (3) OJ No L 204, 25 . 7 . 1987, p. 1 . No L 245/ 14 Official Journal of the European Communities 29 . 8 . 87 ANNEX I 1 . Operation No (') : 845/87 2. Programme : 1986 3 . Recipient : ICRC 4. Representative of the recipient (2) ComitÃ © International de la Croix Rouge, 17 av. de la Paix, CH 1211 Geneve TÃ ©l . : (022)34 60 01 ; telex 22269 CICR CH 5 . Place or contry of destination : Nicaragua 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods : (3) See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 9) 8 . Total quantity : 150 tonnes (= 259 tonnes of cereals) 9 . Nember of lots : 16 10 . Packaging and marking : (4) See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 3) Marking on the bags , in letters at least 5 cm high : 'ACCIÃ N N ° 845/87/NIC-l 8 1 /CICR / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA PARA SU DISTRIBUCIÃ N GRATUITA' 1 1 . Method of mobilization : Community Market 12. Stage of supply : Free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Corinto 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 October 1987 18 . Deadline for the supply : 30 November 1987 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 15 September at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 29 September 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 October to 15 November 1987. (c) deadline for the supply : 15 December 1987 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders Is) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200, rue de la Loi , B-1049 Bruxelles, Telex AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 31 August 1987 fixed by Regulation (EEC) No 2283/87 in Official Journal of the European Communities No L 209 of 31 July 1987. No L 245/ 1529 . 8 . 87 Official Journal of the European Communities ANNEX II 1 . Operation No (') : 641 /87 2. Programme : 1986 3 . Recipient : ICRC 4. Representative of the recipient (2) : ComitÃ © International de la Croix-Rouge, 17 av. de la Paix, CH-1211 Geneve (TÃ ©l . : 022)34 60 01 ; telex 22269 CICR CH) 5 . Place to be destination : Nicaragua 6. Product to be mobilized : Milled long grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 300 tonnes (870 tonnes cereals) 9 . Number of lots : 16 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 C)  making on the bags , in letters at least 5 cm high : 'ACCIÃ N N ° 641 /87 NIC-180 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of laning specified by the recipient :  15. Port of landing : Corinto 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 31 October 1987 18 . Deadline for the supply : 30 November 1987 19 . Procedure for determinng the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 15 September 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 29 September 1987 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 October to 15 November 1987 (c) deadline for the supply : 15 December 1987. 22 . Amount of the tendering security : 1 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire , a 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73 , 200, rue de la Loi , B-1049 Bruxelles Telex AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) Refund applicable on 31 August 1987 fixed by Regulation (EEC) No 2283/87 in Official Journal of the European Communities No L 209 of 31 July 1987.  &gt; No L 245/ 16 Official Journal of the European Communities 29 . 8 . 87 Notes : &gt; (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer see list published in Official Journal of the European Communities, No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver of the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30 . (*) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient . The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.